Title: To John Adams from James Warren, 8 May 1777
From: Warren, James
To: Adams, John


     
      My dear Sir
      Boston May 8th. 1777
     
     I wrote to you a Letter which will Accompany this with A design it should have gone by last Monday’s post, but he gave me the Slip. Nothing very Material has occured since. We had Yesterday very Agreable Accounts of A late Action in the Jersies. If it proves true, it is a good begining. Our Fleet is still in the harbour. We have had Easterly winds and thick weather almost constantly for A fortnight past. They were to sail this day if possible but there is no Alteration in the weather. Three Cruisers Chased A Vessel between the Capes Yesterday. The Intelligence from Hallifax is that 8 sail of their Ships, and some small Vessels are between that place and this, that the Topic of Conversation Among the Officers is the Attack on Boston, and the manner how &c. The Court is still setting but will rise to Night or tomorrow. We have voted the Bounty &c. to two Battalions of Lee, and Jackson the same as the Other 15. This makes the Bounty to be given to 18 Battalions. We have Established or voted A Regiment of the Train, and two Others for the defence of Boston the first for 3 years 20 dollar Bounty the Others for one Year with 10 dollars. I wont tell you the present State of Boston till my next. The long Experience of the people here, the Intelligence they have from the Southward of the Enmity and Conspiracies of the Tories, and the Expectation of An Attack here have wrought them up to such A pitch that A Seperation seems necessary. We have passed A Bill for that purpose. Each Town are to Meet and in public meeting form A List of such as are Inimical, and supposed dangerous to Choose 13 A Committee to Try them, and if that is the Judgment send them to the Board of War who are to provide Vessels and Transport them Immediately. If they return they are to be hanged. This Bill is before the Council. If it passes there and the Business is not done, it will not be the fault of the Court. The people must blame themselves. My regards to All Friends. I am Yours Assuredly
     The Post in last Evening and no Letters from my Friends.
    